Citation Nr: 1403736	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-21 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression, depressive disorder not otherwise specified (NOS), adjustment disorder, and personality disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1977 to August 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which, in pertinent part, determined that new and material evidence had not been submitted to reopen service connection for depression.

In June 2010, the Veteran testified at a video conference hearing held before a Veterans Law Judge.  A copy of the transcript is of record.

In a July 2010 decision, the Board denied the reopening of service connection for depression.  The Veteran appealed the Board's decision for this issue to the United States Court of Appeals for Veterans Claims (Court).  By order dated January 2011, the Court granted a Joint Motion for Remand (JMR), vacated the July 2010 Board decision, and remanded the case for compliance with the terms of the JMR.

In an April 2011 decision, the Board reopened the claim and remanded for additional development and adjudicative action.  The case was returned to the Board for appellate review and remanded in October 2012 for an additional Board hearing, upon the Veteran's request, because the Veterans Law Judge who conducted the June 2010 hearing was no longer available to consider the appeal as an individual member of the Board.  In March 2013, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The issue on appeal was previously characterized as entitlement to service connection for just "depressive disorder."  The Court has held that such a claim encompass claims of entitlement to service connection for all psychiatric disabilities.  Clemmons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Board has not only reviewed the physical claims file but also the file on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

Pursuant to the April 2011 Board remand instructions, the Veteran underwent an August 2011 VA examination for mental disorders, and an April 2012 VA addendum medical opinion was rendered by the same VA examiner.

The Board finds that opinion is inadequate to render a decision for the claim on appeal.  Specifically, the opinion indicates that "[i]f the Army added to [the Veteran's] depression it was probably no more than 10-20 percent of his entire depression."  This statement is speculative as to a link between the Veteran's acquired psychiatric disability, to include depression, and the in-service notations of apathy and failure.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

As a result, the Board finds that an additional VA medical opinion is necessary to ensure there is a complete record upon which to decide this claim on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App 120 (2007).

Accordingly, the case is REMANDED for the following actions:
	
1.  Furnish the Veteran's entire claims file to the VA physician who conducted the August 2011 VA examination for mental disorders and prepared the April 2012 addendum medical opinion (or a suitable substitute if that VA physician is unavailable).

The VA physician must review all pertinent evidence of record and prepare an addendum opinion to clarify whether the Veteran's current acquired psychiatric disability (to include depression, depressive disorder NOS, and adjustment disorder) is either: (a) more likely than not (i.e., probability greater than 50 percent), (b) at least as likely as not (i.e., probability of 50 percent), or (c) less likely than not (i.e., probability less than 50 percent) etiologically related to the documented in-service notations of apathy and failure.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

It is highly suggested that the examiner select terminology from (a), (b), or (c) when phrasing the opinion, and not consider or discuss the Veteran's alleged in-service military sexual trauma.

A complete rationale must be provided for any opinion offered and should not be based solely on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


